Citation Nr: 0804030	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-10 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals, status-post partial removal of right 
hip ossicle.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from July to October 1990, 
and from February 1996 to March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO awarded service 
connection for residuals, status-post partial removal of 
right hip ossicle; an initial 10 percent disability rating 
was assigned.  The veteran timely appealed the November 2003 
rating action to the Board. 


FINDING OF FACT

Since the award of service connection, the residuals, status-
post partial removal of right hip ossicle are manifested by 
no more than slight hip pain; such disability does not 
approach the level of severity identified as malunion of the 
femur with moderate knee or hip disability, it does not 
result in limitation of motion approaching limitation of 
extension to 5 degrees, limitation of thigh flexion to 30 
degrees, or compensable limitation of abduction, adduction or 
rotation; and such disability does not involve flail hip 
joint or ankylosis of the right hip.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating in 
excess of 10 percent for residuals of residuals, status-post 
partial removal of right hip ossicle have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71; 
Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

Duty to Notify

This appeal arises from disagreement with an initial rating 
following the grant of service connection for residuals, 
status-post partial removal of right hip ossicle.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that once service connection is granted the 
claim is substantiated, any deficiency in the VCAA notice is 
not prejudicial and further VCAA notice is generally not 
required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  

The United States Court of Appeals for the Federal Circuit 
has also held that additional VCAA notice is not required 
when there is an appeal from the initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  No further VCAA notice was required once the RO 
awarded service connection in November 2003.  Regardless, by 
way of letters, dated in March 2006 and May 2007, VA informed 
the veteran: of the information and evidence necessary to 
substantiate the instant claim; of the relative 
responsibilities (VA's and the veteran's) in submitting 
evidence; of the fact that he should provide any evidence in 
his possession that pertains to the claim; and of how VA 
determines disability rates and effective dates.  Since the 
March 2006 and May 2007 letters, the veteran had a meaningful 
opportunity to participate in the development of his appeal, 
and the matter was readjudicated in a June 2007 supplemental 
statement of the case. 

Duty to Assist

Concerning VA's duty to assist the appellant with his initial 
evaluation claim, service medical and post-service VA 
outpatient and examination treatment reports, and statements, 
prepared by the veteran and his mother have been associated 
with the claims folders. 

In addition, in September 2003 and June 2007, VA examined the 
veteran for the purpose of determining the etiology and 
severity of the service-connected right hip disability.  
Copies of the above-referenced VA examination reports are 
contained in the claims folders.  There is no evidence or 
contention that the disabilities on appeal have changed since 
those examinations.  

II.  Relevant Laws and Regulations

Initial Ratings-general criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
residuals, status-post partial removal of right hip ossicle.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations, except as noted herein, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability period at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4. 
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Since this is an appeal from a decision assigning an initial 
rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the present level of disability is of primary 
importance, is not applicable.  Rather, from the time of the 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999).  Here however, the veteran's disability picture has 
remained the same since the effective date of service 
connection, and staged ratings are not for application.

Orthopedic Considerations

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id. at 206.


Right Hip-Criteria

By a November 2003 rating action, the RO awarded service 
connection for residuals, status-post partial removal of 
right hip ossicle; an initial 10 percent evaluation was 
assigned, effective January 20, 2003.  By a January 2004 
rating Acton, the RO assigned an effective date of November 
8, 2002.  (See, January 2004 rating action).  The RO based 
their award of service connection for the service-connected 
right hip disability in November 2003, in part, on service 
medical records, reflecting that in 1997, the appellant 
underwent a partial removal of a right posterior acetabular 
ossicle.  The RO also based their determination on a 
September 2003 VA examiner's opinion that the veteran's right 
hip pain had its onset as a result of activities that he had 
performed during military service. 

The RO has rated the service-connected right hip disability 
by analogy to Diagnostic Code 5255.  Under that code, 10, 20 
or 30 percent disability ratings  may be assigned for 
malunion of the femur with slight, moderate and marked knee 
or hip disability, respectively.  A 60 percent rating is 
assigned for fracture of the femur surgical neck with false 
joint, and for nonunion of the femur with loose motion, 
weight bearing preserved with aid of brace.  Finally, an 80 
percent rating is warranted for fracture of femur shaft or 
anatomical neck with nonunion and loose motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5255.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II (2007).

III.  Analysis

After a review of the evidence of record, the Board finds 
that the service-connected right hip disability does not 
warrant an initial disability rating in excess of 10 percent 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5255.   In reaching the foregoing, the Board observes that VA 
examination and outpatient records do not reveal any evidence 
of malunion of the femur, and there is no evidence that the 
veteran exhibited "marked" knee or hip disability.  In this 
regard, when evaluated by VA in September 2003, the veteran 
performed a deep knee squat, albeit with right hip pain.  As 
the veteran's service-connected disability is limited to only 
right hip pain on squatting (a slight hip disability), a 
rating in excess of 10 percent under Diagnostic Code 5255 is 
not warranted. 

The Board has considered whether other Diagnostic Codes for 
evaluating disability to the hip and thigh may be appropriate 
for rating the veteran's service-connected condition.      

Diagnostic Codes addressing limitation of motion of the hip 
include: Diagnostic Code 5251 (for rating limitation of 
extension); Diagnostic Code 5252 (for rating limitation of 
flexion); and Diagnostic Code 5253 (for limitation of 
abduction, adduction, or rotation).  As explained below, the 
veteran's right hip disability does not so severely limit his 
motion of the hip or thigh to warrant compensable ratings 
under any of these Diagnostic Codes.

While Code 5251 provides for a 10 percent rating when 
extension of the thigh is limited to 5 degrees, VA 
examination in June 2007 revealed that the veteran had 
extension to 30 degrees with no pain.  Under Diagnostic Code 
5252, a 10 percent evaluation is warranted when flexion of 
the hip is limited to 45 degrees, and higher ratings are 
provided for more severe limitation.  When evaluated by VA in 
September 2003 and June 2007, however, flexion of the right 
hip was to 90 degrees, which does not warrant a compensable 
evaluation under the above-referenced diagnostic code.  
Consequently, no compensable rating is warranted for the 
veteran's service-connected hip disability under Codes 5251 
or 5252.

Likewise, while 10 or 20 percent evaluations are possible 
under Diagnostic Code 5253 (for: motion lost on abduction 
beyond ten degrees; limitation of motion on adduction such 
that the veteran cannot cross the legs; or limitation of 
motion on rotation such that the veteran cannot toe-out more 
than 15 degrees;) objective medical findings on VA 
examination in June 2007 does not show that the veteran's 
service-connected disability causes limitation of motion 
approaching the severity depicted in any of the above-listed 
criteria.  As such, a compensable rating is not warranted 
under Code 5253.   

When evaluated by VA in June 2007, the examiner indicated 
that the veteran ambulated with a "small limp."  That same 
examination report also reflects that although the veteran 
experienced tenderness at the right trochanter area, there 
was evidence of muscle atrophy, muscle spasm, effusion, or 
instability.  The VA examiner specifically stated that there 
was no additional loss of range of motion of the right hip by 
pain, fatigue, weakness, or lack of endurance.  (See, June 
2007 VA orthopedic examination report).  Thus, an initial 
higher disability rating based on the DeLuca factors is not 
warranted.  38 C.F.R. §§ 4.40, 4.45 (2007).

Because limitation of motion, even with consideration of 
functional factors does not approximate the levels needed for 
higher evaluations, Diagnostic Codes 5251, 5252, and 5253 
cannot serve as a basis for a higher initial disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 
(2007).

As the veteran's right hip disability has not been shown to 
include ankylosis or flail joint of the right hip, 
consideration of higher initial disability rating under 
Diagnostic Codes 5250 or 5254, respectively, is also not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254 
(2007).

The June 2007 VA examination report also disclosed that the 
veteran had a well-healed surgical right-hip scar that 
measured 0.5 x 19 centimeters.  It was described as 
superficial, smooth and soft in texture.  There was no 
evidence of skin atrophy, elevation, edema, adherence to the 
underlying tissue, or scaly lesions.  The scar had no affect 
on right hip range of motion.  Thus, as there is no evidence 
to suggest that the right hip scar is deep, covers an area of 
at least 144 square inches, is unstable or painful, or causes 
limitation of function of the right hip, a separate 
compensable initial evaluation for right hip scar is not 
warranted.  See, 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2007); Esteban v. Brown, 6 Vet. App. at 261 (1994) 
[separate disabilities arising from a single disease entity 
are to be rated separately]; but see 38 C.F.R. § 4.14 [the 
evaluation of the same disability under various diagnoses is 
to be avoided]. 

For the reasons discussed above, the Board concludes that an 
initial disability rating in excess of 10 percent is not 
warranted for the service-connected right hip disability 
during any portion of the initial evaluation period.  The 
benefit of the doubt rule need not be considered, and the 
benefit sought on appeal is accordingly denied.

The Board has considered the possibility of providing staged 
ratings, however, the veteran's disability picture has 
remained relatively constant since the effective date of 
service connection and there is no basis for awarding a 
rating in excess of 10 percent for this service-connected 
disability at any point since then.


IV.  Extraschedular Consideration

The Board notes in passing that the veteran has not 
indicated, nor has he presented evidence to support the 
premise, that his service-connected disabilities result in 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2007) [extraschedular rating criteria].  In this regard, the 
Board notes that the veteran currently works as a "sign 
salesman," and has not missed any work days due to his right 
hip.  (See, June 2007 VA orthopedic examination report).  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes consideration of an extraschedular rating 
for any of his service-connected right hip disability is in 
order because it presents an exceptional or unusual 
disability picture, he may raise this matter with the RO.

	(CONTINUED ON NEXT PAGE)





ORDER

An initial disability rating in excess of 10 percent for 
residuals, status-post partial removal of right hip ossicle 
is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


